Supreme Court of Florida
                                   ____________

                                   No. SC13-2194
                                   ____________

                            ANAMARIA SANTIAGO,
                                 Petitioner,

                                          vs.

                     MAUNA LOA INVESTMENTS, LLC,
                             Respondent.

                                  [March 17, 2016]

CANADY, J.

      In this case, Petitioner Anamaria Santiago seeks review of the decision of

the Third District Court of Appeal in Mauna Loa Investments, LLC v. Santiago,

122 So. 3d 520, 521 (Fla. 3d DCA 2013), a premises liability case. Petitioner

correctly contends that the district court’s decision expressly and directly conflicts

with decisions of this Court and other district courts of appeal regarding the

limitations on a court’s review when determining whether a complaint states a

cause of action. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const. The

district court held that Santiago’s complaint failed to state a cause of action upon

which relief may be granted and reversed. Mauna Loa Inv., 122 So. 3d at 521.
Because the district court improperly considered documents outside the complaint

in determining the complaint’s sufficiency to state a cause of action, we quash the

Third District’s decision.

                                   BACKGROUND

        The relevant facts of this case are as follows:

                [Petitioner] Santiago leased space for her business in a
        commercial warehouse property located at 9325 Okeechobee Road,
        Hialeah Gardens (the “property”). In February 2010, Santiago filed
        suit against Mauna [Loa Investments, LLC], alleging that she was
        injured on July 2, 2008, when she tripped and fell on the property
        “due to the walkway surface being in an unsafe condition; specifically
        that the concrete walkway was allowed to be in a condition of
        disrepair wherein holes and uneven areas where [sic] created and
        caused the Plaintiff to lose her footing and fall.” Santiago alleged that
        [at all times] Mauna owned, maintained and/or controlled the property
        on the date of her injury. The complaint was served on Mauna’s
        registered agent, Mawanphy Gil (“Gil”). Although Gil gave the
        complaint to Mauna’s attorney, Mauna’s attorney never filed an
        answer or response. Santiago filed a motion for entry of default on
        May 5, 2010, and the trial court entered a default against Mauna on
        May 13, 2010.
Id. at 521. Mauna Loa Investments, LLC (Mauna) sought a number of times to

vacate the default entered on Santiago’s Mauna Complaint but was denied each

time.

        In June 2011, Santiago filed a complaint in a separate action against Iberia,

NV, LLC, in which she sought damages for the same injury occurring on the same

property. Santiago alleged three counts of negligence and a fourth count of

fraudulent transfer of the property. The complaint (Iberia Complaint) asserted that


                                          -2-
Iberia, and others, owned, maintained, and/or controlled the property at the time of

the injury. The complaint acknowledged that ownership of the warehouse property

was not conveyed to Mauna by special warranty deed until October 6, 2008, three

months after Santiago’s fall and injury and the three counts for negligence in the

Iberia Complaint did not include Mauna. A copy of the warranty deed was

attached to the complaint. Santiago’s Iberia case was subsequently consolidated

with Santiago’s suit against Mauna in September 2011.

      In November 2011, Mauna once again filed an amended motion to set aside

the 2010 default on the Mauna Complaint. Mauna attached to its motion

Santiago’s Iberia Complaint with its attached special warranty deed. The set-aside

motion alleged that Santiago’s previously filed Mauna Complaint misrepresented

that Mauna owned, maintained and/or controlled the warehouse property, and that

the later filed Iberia Complaint thus constituted Santiago’s admission that her prior

allegations in the Mauna Complaint were false. Mauna contended that Santiago

made knowing misrepresentations that provided Mauna with a meritorious defense

and grounds for setting aside the default. Santiago subsequently voluntarily

dismissed without prejudice the Iberia Complaint. Ultimately, the circuit court

denied Mauna’s motion and prohibited Mauna from filing further pleadings to

vacate the default.




                                        -3-
      In January 2012, Mauna moved for summary judgment, alleging two bases:

(1) that a default order is void when a default is entered on a premises liability

claim based on a trip and fall for failing to maintain a walkway over which the

corporation has no control; and (2) that Santiago’s complaint incorrectly alleged

her injuries resulted from a trip and fall. Mauna alleged the injuries actually

resulted from a statue that Santiago was transporting falling on her in a common

area outside her business. The new trial judge denied that motion and another of

Mauna’s motions to set aside the default judgment. The court also prohibited

Mauna from filing further motions to vacate the default judgment. After a trial

solely on damages, the jury found for Santiago. Accordingly, in June 2012, the

trial court entered final judgment against Mauna for $1,099,874.48 and denied

Mauna’s remaining motions.

      On appeal, the Third District Court of Appeal addressed the trial court’s

denial of Mauna’s amended motion to set aside the default. In that motion, Mauna

argued that it did not own, control, or maintain the property on the date of

Santiago’s injury. The argument relied on Santiago’s voluntarily dismissed Iberia

Complaint and the special warranty deed, both of which were attached to Mauna’s

motion to dismiss. On Santiago’s motion for rehearing, the Third District

explained its reversal of the circuit court’s order on the ground that Santiago’s

Mauna Complaint failed to state a cause of action as follows:


                                         -4-
             At the time Mauna filed the Amended Motion, the trial court
      had before it the special warranty deed, which was attached to the
      consolidated Iberia Complaint. The special warranty deed established
      that Mauna did not own the property on the date of Santiago’s injury.
      Santiago also admitted that Iberia owned, controlled and maintained
      the property at that time. These facts precluded a claim for relief
      against Mauna relating to the property based on the alleged injury on
      that date. As the record before the trial court established that Santiago
      failed to state a claim for relief against Mauna, the trial court had no
      discretion but to grant the Amended Motion and set aside the default
      as void. Accordingly, because the final judgment was based upon the
      prior invalid default, the trial court erred in failing to grant Mauna’s
      motion to vacate the judgment as void.
             For the reasons stated, we reverse the order denying Mauna’s
      motion to vacate the judgment as void, and remand with directions to
      vacate the default and the final judgment and to dismiss the complaint
      for failure to state a claim upon which relief may be granted.

Mauna Loa Inv., 122 So. 3d at 522-23 (footnote and citations omitted).

                                    ANALYSIS

      In the instant case, the Third District Court of Appeal reversed the judgment

and vacated the default upon holding that Santiago’s Mauna Complaint failed to

state a cause of action. Id. at 523. As explained above, the district court reached

this conclusion based on its consideration of the complaint in the Iberia case,

which for a time was consolidated with the Mauna case. We granted review to

resolve a conflict between the Third District’s decision in this case and decisions

from this Court and other district courts of appeal regarding the limitations on a

court’s review of the pleadings in determining the sufficiency of a complaint to

state a cause of action. We resolve the conflict issue presented and reaffirm the



                                        -5-
longstanding limitations on determining the sufficiency of a complaint. We have

jurisdiction to address the conflict issue and any additional issues raised in light of

our grant of review in this case. Cf. Fulton Cty. Adm’r v. Sullivan, 753 So. 2d

549, 553 at n.3 (Fla. 1999) (“Given our jurisdiction on the basis of the certified

question, we have jurisdiction over all of the issues raised in this case.”). We thus

conclude that the district court erred in holding that the Mauna Complaint failed to

state a cause of action. We also conclude that the trial court did not abuse its

discretion in determining that Santiago failed to establish excusable neglect.

      Before we turn to a discussion of these two issues, we also note that the

district court erred in concluding that a judgment based on a complaint that fails to

state a cause of action is void rather than voidable. See Bank of N. Y. Mellon v.

Condo. Ass’n of La Mer Estates, Inc., 175 So. 3d 282, 285 (Fla. 2015).1

                      Sufficiency to State a Cause of Action

      When a court determines the sufficiency of a complaint to state a cause of

action, it applies the so-called “four corners rule” in the analysis. Under this rule,

the court’s review is limited to an examination solely of the complaint and its

attachments. The conflict decisions in this case illustrate the application of this

rule. In Pizzi v. Central Bank & Trust Co., 250 So. 2d 895 (Fla. 1971), we




      1. The parties have raised various other issues that we decline to discuss.


                                         -6-
examined a complaint de novo to determine whether it satisfied the requirements

of Florida Rule of Civil Procedure 1.110 to state a cause of action. In our review,

we applied the standard of “[w]hether, if the factual allegations of the complaint

are established by proof or otherwise, the plaintiff will be legally or equitably

entitled to the claimed relief against the defendant.” Pizzi, 250 So. 2d at 896

(quoting Hankins v. Title & Trust Co., 169 So. 2d 526, 528 (Fla. 1st DCA 1964)).

In making the determination, we “ ‘confine[d] [our review] strictly to the

allegations within the four corners of the complaint.’ ” Id. at 897 (quoting Kest v.

Nathanson, 216 So. 2d 233, 235 (Fla. 4th DCA 1968)); see McWhirter, Reeves,

McGothlin, Davidson, Rief & Bakas, P.A., 704 So. 2d 214, 215 (Fla. 2d DCA

1998) (“[I]n ruling on a motion to dismiss a complaint for failure to state a cause of

action, the trial court must confine itself strictly to the allegations within the four

corners of the complaint.”). Because the court had not so limited its review in

Pizzi, we quashed the district court’s decision and remanded for further

proceedings. 250 So. 2d at 897.

      Similarly, in Rhodes v. O. Turner & Co., 117 So. 3d 872, 874 (Fla. 4th DCA

2013), receded from on other grounds in Condominium Ass’n of La Mer Estates,

Inc. v. Bank of N. Y. Mellon Corp., 137 So. 3d 396 (Fla. 4th DCA 2014), Rhodes

filed a complaint for civil theft, fraud, and breach of fiduciary duty, and a default

was entered when the defendants did not answer. The trial court, however, vacated


                                          -7-
the default judgment after finding the complaint did not state a cause of action.

Rhodes, 117 So. 3d at 874. On appeal, the Fourth District Court examined “the

four corners of the complaint” and found that the circuit court committed a gross

abuse of discretion by incorrectly determining that one of the counts in the

complaint failed to state a cause of action. Id. at 877. Accordingly, the district

court reversed and remanded for reinstatement of the final judgment on that count.

      Although the “four-corners rule” limits a court’s review in determining the

complaint’s sufficiency, it does not limit it only to the body of the written

complaint. Rule 1.130(b), provides that “[a]ny exhibit attached to a pleading shall

be considered a part thereof for all purposes.” See Ginsberg v. Lennar Fla.

Holdings, Inc., 645 So. 2d 490, 494 (Fla. 3d DCA 1994) (“When a party attaches

exhibits to the complaint[,] those exhibits become part of the pleading[,] and the

court will review those exhibits accordingly.”). In Paladin Properties v. Family

Investment Enterp., 952 So. 2d 560, 563-64 (Fla. 2d DCA 2007), the district court

explained as follows:

             It is true that exhibits attached to a complaint become part of
      the complaint and will be considered together with it. It is also true
      that exhibits attached to a complaint control over the allegations of the
      complaint when the two contradict each other. However, the alleged
      contradiction must be apparent from the face of the complaint and the
      exhibits. Moreover, for exhibits to serve as a basis for dismissing a
      complaint for failure to state a cause of action, the exhibits must
      actually negate the cause of action—not simply raise possible
      defenses to it.


                                         -8-
(Citations omitted.) Thus, review for the sufficiency of a complaint to state a

cause of action is limited solely to the complaint at issue and its attachments.

      In this case, the Iberia Complaint with its warranty deed attachment was in

no wise a part of the Mauna Complaint. The two complaints were filed separately

under different case numbers. They were, for a time, consolidated in the trial

court, and apparently for this reason, the district court in review did not limit its

determination of the sufficiency of the Mauna Complaint to state a cause of action

solely to a review of that complaint. Instead, the district court at the same time

examined the separate Iberia Complaint and its attached warranty deed and found

the claims conflicted with the wholly separate Mauna Complaint. The district

court concluded that Santiago admitted in the Iberia Complaint “that Iberia owned,

controlled[,] and maintained the property at [the relevant] time,” thus “preclud[ing]

a claim for relief against Mauna [in the Mauna Complaint] relating to the property

based on the alleged injury on that date.” Mauna Loa Inv., 122 So. 3d at 523.

      The district court’s examination of one complaint and its attachments to

determine the sufficiency of a separate complaint to state a cause of action clearly

contravenes the longstanding four-corners rule explained above. And to the extent

that the district court reached this conclusion based on the consolidation of the

cases, the district court also improperly merged the Mauna and Iberia Complaints.

“Consolidation does not merge suits into a single cause or change the rights of the


                                          -9-
parties, or make those who are parties in one suit parties in another. Rather, each

suit maintains its independent status with respect to the rights of the parties

involved.” Shores Supply Co. v. Aetna Cas. & Sur. Co., 524 So. 2d 722, 725 (Fla.

3d DCA 1988) (quoting Wagner v. Nova Univ., Inc., 397 So. 2d 375, 377 (Fla. 4th

DCA 1981)). The separate complaints were no more than an instance of

alternative pleading, a routine practice under the civil rules of procedure. See, e.g.,

Fla. R. Civ. P. 1.110(b) (providing that “[r]elief in the alternative or of several

different types may be demanded”); Fla. R. Civ. P. 1.110(g) (“A pleader may set

up in the same action as many claims or causes of action or defenses in the same

right as the pleader has, and claims for relief may be stated in the alternative if

separate items make up the cause or action, or if 2 or more causes of action are

joined. . . . A party may also state as many separate claims or defenses as that

party has, regardless of consistency[.]” (emphasis added)).

      Moreover, as the district court acknowledged, Santiago dismissed the Iberia

Complaint before the circuit court’s hearing on Mauna’s motion to dismiss the

Mauna Complaint was held. Mauna Loa Inv., 122 So. 3d at 523 n.4 (“The fact that

Santiago dismissed the Iberia Complaint pursuant to Florida Rule of Civil

Procedure 1.420(a)(1) (2011) immediately prior to the hearing on Mauna’s

Amended Motion does not affect our analysis.”). Thus, the district court

determined the sufficiency of the Mauna Complaint by looking outside the four


                                         - 10 -
corners of the complaint at issue to consider a separate complaint that was

dismissed before the trial court ruled on the Mauna Complaint. See id.

      Within the four corners of the Mauna Complaint, Santiago clearly stated a

cause of action for premises liability against Mauna. And the well pleaded

allegations of that complaint were admitted by Mauna’s default. See Henry J.

Trawick, Trawick’s Florida Practice and Procedure. § 25:4 (2015-2016 ed.).

Indeed, Mauna did not challenge the sufficiency of Santiago’s complaint to state a

cause of action in the trial court, and such an error must be preserved for appellate

review. See Tillman v. State, 471 So. 2d 32, 35 (Fla. 1985) (“In order to be

preserved for further review by a higher court, an issue must be presented to the

lower court and the specific legal argument or ground to be argued on appeal or

review must be part of that presentation if it is to be considered preserved.”).

Accordingly, the district court erred in addressing this issue.

                             Setting Aside the Default

      In this case, the trial court denied Mauna’s motion to set aside the default

judgment entered against it when Mauna failed to respond to Petitioner Santiago’s

complaint. The district court’s reversal of the trial court was predicated on the

district court’s determination that the complaint failed to state a cause of action,

that the judgment based on the default was therefore void, and consequently that a

showing of excusable neglect need not be made to justify setting aside the default.


                                         - 11 -
For reasons that the foregoing analysis makes clear, this line of reasoning

collapses. Santiago argues here that the trial court did not abuse its discretion by

denying Mauna’s motion to set aside the default and that the trial court’s decision

should be upheld. We agree.

      A court has discretion to set aside a default judgment if the moving party

demonstrates: (1) excusable neglect in failing timely to file a response; (2) a

meritorious defense; and (3) due diligence in requesting relief after discovery of

the default. See Fla. Dep’t of Child. & Fam. Servs. v. P.E., 14 So. 3d 228, 236

(Fla. 2009); see also Philip J. Padovano, Florida Civil Practice § 9:4 (2015).

Failure to satisfy any of the three elements results in denial of the motion to vacate.

As we have explained, the district court failed to apply this standard when it

reversed the trial court’s order denying Mauna’s motion to vacate.

      The Mauna Complaint was filed on February 4, 2010, and served on

Mauna’s president—who was Mauna’s registered agent—on February 17, 2010.

Mauna’s president promptly delivered the complaint to counsel and subsequently

called his office regarding the motion and was assured by a secretary that the

matter was being handled. Nevertheless, Mauna’s attorney did not file a response,

and Mauna’s president never followed up to assure the filing was indeed made.

Finally, on May 5, 2010, Santiago filed a motion for entry of a default, and the

default was entered five days later.


                                        - 12 -
      The facts of the instant case are not unlike the situation in Abel, Tony and

Aldo Creative Group, Inc. v. Friday Night Investors, Inc., (“Abel, Tony & Aldo”)

419 So. 2d 1135 (Fla. 3d DCA 1982). There, the district court reversed an order

vacating a default, stating that “[t]he affidavit of the defendant’s president that he

had referred the complaint to an attorney whom he ‘thought’ had responded was

insufficient to demonstrate excusable neglect, particularly since the plaintiff

subsequently gave notice, which was not responded to, of its intention to seek a

default because no answer had been filed.” Abel, Tony & Aldo, 419 So. 2d at

1135-36; see Scherer v. The Club, Inc., 328 So. 2d 532, 533 (Fla. 3d DCA 1976)

(“[N]either an affidavit [n]or other proof appear in the record to show excusable

neglect by an officer or agent of the defendant nor was it made to appear that the

defendant had a meritorious defense.”). Here, under similar circumstances, Mauna

did not establish excusable neglect for failing timely to respond to the complaint.

After one call to her attorney’s office, the company’s president took no further

action to assure a timely response to the complaint was filed. Accordingly, the

trial court did not abuse its discretion by entering a default.

                                      Conclusion

      Having resolved the conflict regarding the scope of review in determining

the sufficiency of a complaint to state a cause of action, we reaffirm our

longstanding rule that the sufficiency of a complaint to state a cause of action must


                                         - 13 -
be determined solely by examination of the complaint and its related attachments,

if any. Here, the district court’s scope of review erroneously included a separate

complaint, which was outside the “four corners” scope. We also hold that because

there was no showing of excusable neglect the trial court properly denied the

motion to set aside the default. Accordingly, we quash the district court’s decision

in its entirety.

       It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, and PERRY,
JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal - Direct
Conflict of Decisions

       Third District - Case No. 3D12-1825

       (Miami-Dade County)

Gregory Alan Moore of Gregory A. Moore, P.A., Miami, Florida; Carlos Cruanes
of the Law Offices of Carlos Cruanes, P.A., Miami, Florida; and Celene Harrell
Humphries, Tracy Sue Carlin, and Sarah C. Pellenbarg of Brannock & Humphries,
Tampa, Florida,

       for Petitioner

Dorothy Frances Easley of Easley Appellate Practice, PLLC, Miami, Florida,

       for Respondent




                                       - 14 -